Exhibit 32.1 CYBRA CORPORATION SECTION 906 CERTIFICATION In connection with the periodic report of CYBRA Corporation (the “Company”) on Form 10-K for the period ended December31, 2009 as filed with the Securities and Exchange Commission (the “Report”), I, Harold Brand, Chief Executive Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title18, Chapter63, Section1350 of the United States Code, that to the best of my knowledge: (1) the Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Date: March 31, 2011 By: /s/Harold Brand Harold Brand Chief Executive Officer
